

115 S3094 RS: Transportation Worker Identification Credential Accountability Act of 2018
U.S. Senate
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 524115th CONGRESS2d SessionS. 3094[Report No. 115–305]IN THE SENATE OF THE UNITED STATESJune 20, 2018Mr. Sullivan (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationJuly 19, 2018Reported by Mr. Thune, without amendmentA BILLTo restrict the department in which the Coast Guard is operating from implementing any rule
			 requiring the use of biometric readers for biometric transportation
			 security cards until after submission to Congress of the results of an
			 assessment of the effectiveness of the transportation security card
			 program.
	
 1.Short titleThis Act may be cited as the Transportation Worker Identification Credential Accountability Act of 2018. 2.Restriction on implementation of Transportation Worker Identification Credential biometric reader ruleBefore the end of the 60-day period beginning on the date of the submission under paragraph (5) of section 1(b) of Public Law 114–278 (130 Stat. 1411 to 1412) of the results of the assessment required by that section, the department in which the Coast Guard is operating—
 (1)may not implement the rule entitled Transportation Worker Identification Credential (TWIC)–Reader Requirements (81 Fed. Reg. 57651 (August 23, 2016)); and (2)may not propose or issue a notice of proposed rulemaking for any revision to such rule except to extend its effective date, or for any other rule requiring the use of biometric readers for biometric transportation security cards under section 70105(k)(3) of title 46, United States Code.July 19, 2018Reported without amendment